Citation Nr: 1453315	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  10-40 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back disorder, to include degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1951 to December 1952. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue on appeal was previously remanded by the Board in February 2014 for further evidentiary development of requesting outstanding post-service treatment records and to obtain a VA examination for the Veteran's back disorder.  This was accomplished, and the claim was readjudicated in a June 2014 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed degenerative arthritis of the lumbar spine. 

2.  Symptoms relating to the Veteran's lumbar spine arthritis were not chronic in service and have not been continuous since service separation.

3.  Lumbar spine arthritis did not manifest to a compensable degree within one year of service separation.

4.  The Veteran was involved in a motor vehicle accident in February 1981, after service separation.

5.  The Veteran's currently diagnosed degenerative arthritis of the lumbar spine is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disorder, to include degenerative arthritis of the lumbar spine, have not been met.  38 U.S.C.A. §§ 1110, 1112,  5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008). 

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability. 

In a timely December 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective dates of the claim. 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service treatment records, and the Veteran's statements.  

In a September 2009 VA treatment record from the VA medical center in Cincinnati, Ohio, the Veteran indicated that he started treatment for the back disability around 1960; however, no medical records of treatment for the back disability from 1960 to 1984 have been associated with the claims file.  Pursuant to the Board's February 2014 remand, the AOJ was asked to contact the Veteran and request that he provide the VA with the information and authorization necessary to obtain records related to the back disability from 1960 to the present.  In February 2014, VA sent the Veteran a duty to assist development letter asking him to submit and/or specify evidence to support his appeal.  In response to the request, the Veteran provided a VA Form 21-4142 Authorization for Release of Information for Juszczyk Chiropractic.  In a March 2014 statement, chiropractor Juszczyk noted that the Veteran had been a patient since March 1977; however, treatment records received were from 1984 to 2012.  

The Veteran was also afforded a VA examination in April 2014 to assist in determining the nature and etiology of the Veteran's back disorder.  The Veteran's history was taken and a complete examination was conducted.  The VA examiner provided a medical opinion and rationale based on the evidence of record.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim for service connection for a back disorder.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of degenerative arthritis is a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Back Disorder

The Veteran contends that his back disability started during service in Korea in 1951 when he sprained his back as a result of carrying a 200-pound tank engine door.  To substantiate this incident, the Veteran provided a copy of a 1951 letter he wrote to his mother where he described the in-service back sprain.  The Board finds the Veteran's assertions with respect to the in-service back injury to be credible.

The Board finds that the Veteran has currently diagnosed degenerative arthritis of the lumbar spine, confirmed by x-ray findings.  See April 2014 VA examination report; see also January 2010 MRI of lumbar spine from Ohio Valley Orthopedics showing diffuse disk bulges at L1-L5.  

Next, the Board finds that symptoms relating to the Veteran's back disorder were not chronic in service.  Service treatment records are negative for complaints, diagnosis, or treatment for a back disorder.  The Veteran has stated that he did not seek medical attention for his back at the time of his in-service injury because he 
was not near an aid station and had no one to relieve him.  See Veteran's statement during April 2014 VA examination.  A December 1952 service separation medical examination report shows that a clinical evaluation of the Veteran's spine was "abnormal" due to three flesh wounds of the chest wall; however, a specific back disorder was not noted.  The Veteran also submitted a letter that he had written to his mother in December 1951 that indicated that he had sprained his back while lifting engine doors on a tank, and that the injury was "noting serious" and did not require medical treatment.  For these reasons, the Board finds that symptoms of a back disorder was not chronic in service.

The Board next finds that the weight of the competent and credible evidence of record demonstrates that symptoms of degenerative arthritis of the lumbar spine did not manifest to a compensable degree within one year of separation in December 1952.  Upon review of all the evidence of record, the Board finds no evidence of degenerative changes in the lumbar spine within one year of service.  The first objective reference to arthritis is in 1986, more than 30 years after service separation.  See Bethesda Hospital medical records in March 1986 showing degenerative joint disease of the back.  For these reasons, the Board finds that lumbar spine degenerative arthritis did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for arthritis are not applicable in this case.

The Board further finds that symptoms associated with a lumbar spine disorder have not been continuous since service separation.  The Veteran denies seeking any medical care for his back after service separation due to the fact he had a truck driving job waiting for him and he was afraid he would fail the D.O.T. physical or lose his job if anyone knew about his back pain.  See Veteran's statement during April 2014 VA examination report.  During the April 2014 VA examination, the Veteran reported visiting a private doctor on one occasion and being given a steroid injection, which helped his pain for a while.  The Veteran further stated that he also started wearing a back brace while driving.  He recalled having symptoms of pain radiating to his legs while driving his truck.  According to the Veteran, he did not seek further care for his back until he was involved in a motor vehicle accident in February 1981.  Specifically, the Veteran reported that he was driving in a blizzard when his truck tire went into a large hole and caused the semi to jack-knife while he was travelling at a low rate of speed.  The Veteran stated that he was wearing a seatbelt, but that he was pinned over the steering wheel.  He followed-up at Bethesda Hospital and was diagnosed with a herniated lumbar disc.  He was treated with traction and physical therapy.  The Veteran states that he returned to work some time later, but that his back problems became much worse and he had to quit his job in 1984.  The Veteran's back condition has been treated since that time.

A March 1986 History and Physical from Bethesda North Hospital shows treatment and a history of degenerative joint disease for which the Veteran had been seen for two years for low back pain, numbness in the left leg to the knee and in the right leg, "all secondary to an auto accident from 2/10/81."

In a January 2009 VA Primary Care Physician Clinic note, the Veteran reported longstanding chronic issues related to his back and asked to see an orthopedic; however, in prior VA Primary Care Physician Clinic notes in November 2003, May 2001, August 1999, August 1998, and October 1997 there was no history, complaints, or diagnoses relating to a back disorder.  

The Veteran presented to the VA Primary Care Physician Clinic in August 2009
where a history was noted of back pain treated with injections and MRI 
findings of multi-level bulges and stenosis on MRI.  He was diagnosed with 
longstanding chronic back pain and likely spinal stenosis.

In a September 2009 VA Neurosurgery Consult note, the Veteran reported a history of back injury in Korea in 1951 due to lifting an engine door off of a tank when he developed a sudden severe pain in his back.  The Veteran had reportedly seen an outside neurosurgeon who offered him a discectomy, but this was not performed due to low chance of improvement.  The Veteran reported pain, numbness, and burning radiating from the back to the left leg since 1979.  

In a September 2009 VA Pain Clinic note, the Veteran was seen for management of 
chronic low back pain.  The Veteran reported that the pain started in Korea in the 1950's and he did not start treatment until about 1960.  The Veteran noted the injury occurred after heavy lifting and that "something popped, it felt like it paralyzed 
me and I've never been right since."  It was noted that the Veteran was forced to retire as a truck driver at 54 years of age due to a myocardial infarction.  The Veteran stated that he could no longer get out of a bath tub and could not tolerate long rides in a car.  He was diagnosed with chronic low back pain and symptomatology consistent with MRI findings of multiple sources of spinal canal and foraminal stenosis.  

The Veteran presented to the VA Primary Care Physician Clinic in November 2009 and it was noted that he was using Lidoderm patches for his back pain and used a walker to help with ambulation.  A history was noted of low back pain "for many decades after a lifting injury" and some left sided sensory deficits.  He was diagnosed with chronic low back pain and sensory finding of left lower 
extremity with slight improvement on Lidoderm patch.  

Although the Veteran now maintains, pursuant to his November 2008 claim for VA compensation benefits, that his back disorder symptoms were continuous since service, the Board finds that service treatment records and post-service treatment records weigh against this assertion.  In this regard, post-service treatment records dated after the Veteran's November 2008 claim for VA compensation benefits consistently discuss his in-service back injury and continuous symptoms of back pain since service; however, previous medical records (dated prior to the November 2008 claim for VA compensation benefits) demonstrate that the Veteran's back pain began as a result of his motor vehicle accident in 1981.  For example, the March 1986 History and Physical note from Bethesda North Hospital showed a history of degenerative joint disease "all secondary to an auto accident from 2/10/81."  

In a December 1993 statement from Dr. Scott West (neurological surgeon), it was noted that the "onset of his [the Veteran's] back pain was 2/10/81 when he was driving a tractor trailer and he was in St. Louis driving on an icy road when his truck's front wheel fell into a hole.  He [the Veteran] states he has had back pain ever since."  The Board finds that this statement weighs against the Veteran's credibility regarding continuous symptoms of back pain since service separation.   

The evidence of record also includes lay statements from the Veteran's son, mother, and spouse dated in March 2010.  Although these statements discuss the Veteran's continuous symptoms of his right shoulder and hearing loss disabilities since service, they do not mention any complaints by the Veteran of continuous back symptoms since service separation.   The Board finds that these lay statements also weigh against the Veteran's credibility regarding continuous symptoms of back pain since service separation.   

Further, the record demonstrates that the Veteran filed other claims for service connection, but did not mention a back disorder at any time prior to his November 2008 claim.  For example, in a December 1952 claim for VA compensation benefits, submitted at the time of service separation, the Veteran filed claims for service connection for a gunshot wound to the right shoulder and service connection for deafness in the right ear.  The Veteran did not mention a back disorder at that time.  Further, in April 2004, the Veteran filed a claim for an increased rating for the right shoulder disability and filed a claim for service connection for frostbite of the feet, but again he did not mention any back symptoms or a back disorder at this time.  

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for his back disorder, when viewed in the context of his action regarding his other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a back disorder in service and a lack of symptomatology at the time he filed the other claims.  For these reasons, the Board finds that the Veteran's statements regarding continuous back symptoms are not credible.  Accordingly, the Board finds that presumptive service connection under 38 C.F.R. § 3.303(b) for continuous post-service symptoms is not warranted.

The Board further finds that the Veteran's currently diagnosed lumbar spine disorder is not etiologically related to service.  The Veteran was afforded a VA examination in April 2014.  The VA examiner reviewed and discussed the medical and lay evidence of record in detail.  A physical examination was performed and 
x-rays of the Veteran's lumbar spine were reviewed.  The Veteran was diagnosed with a lumbar strain and degenerative joint disease of the lumbar spine.  The VA examiner then stated that the Veteran had a history of low back injury/sprain sustained during active duty in Korea, which included back pain that began after carrying a heavy 200-pound tank door and also after being jolted after driving over a series of land mines in his armored vehicle.  The VA examiner noted that the Veteran had written a letter to his mother in December 1951 that mentioned his back injury and indicated that his in-service back injury was not severe in 
nature.  The Veteran's service separation exam was also negative for any diagnosis or residuals of a back injury or disability, which indicated that the Veteran's back injury had resolved without residuals.  

The April 2014 VA examiner also noted that the objective evidence of record was likewise silent for chronicity of care for a low back disability from the time of military discharge until a truck driving accident that occurred in February 1981 and resulted in an acute lumbar disc injury and subsequent treatment for back pain and numbness in the legs.  The first available record following military discharge was an August 1986 Bethesda Hospital treatment record that indicated that the Veteran's 
back disability was being treated at that time was "all secondary to an auto accident from 2/10/81."  Based on a thorough review of the available evidence of record, the VA examiner stated that there was no objective medical evidence found that was sufficient to link the Veteran's remote, in-service low back injury and/or strain that occurred in 1951(per the Veteran's credible lay statements), to the onset of back and leg pain following an auto accident that reportedly occurred in February 1981.  The Veteran's statements that he continued to have back pain after service were also noted; however the examiner stated that there were no medical records to support chronicity of back-related complaints from the period after military discharge to the mid-1980s.  The VA examiner thus opined that it was less likely than not (less than 50 percent probability) that the Veteran's claimed back disability was incurred in or was otherwise related to the in-service back sprain as described the Veteran.

The Board finds the April 2014 VA medical opinion to be highly probative as to whether the Veteran's currently diagnosed back disorder was related to service.  The April 2014 VA examiner reviewed the record and discussed the lay and medical evidence in great detail.  The examiner also provided a medical opinion with sufficiently clear and well-reasoned rationale.  

The Board has considered the Veteran's statements purporting to relate his lumbar spine disorder to service.  As a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of lumbar spine degenerative arthritis.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Arthritis is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current lumbar spine arthritis is also a complex medical etiological question which involves internal and unseen system processes unobservable by the Veteran.

Upon review of all the evidence of record, both lay and medical, the Board finds that the April 2014 VA medical opinion to be the most probative evidence on the issue of a nexus to service and as to whether the Veteran's lumbar spine disorder is related to service.  The Board has considered the Veteran's statements purporting to relate his lumbar spine disorder to service; however, even if assigned some limited probative value, the Veteran's own opinions are nevertheless outweighed by the highly probative medical expert opinion noted above.

For these reasons, and after a careful review of the entire record, the Board finds that the weight of the evidence demonstrates that the Veteran's lumbar spine disorder is not related to service.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a back disorder, to include degenerative arthritis of the lumbar spine, is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


